—In a visitation proceeding pursuant to Family Court Act article 6, the petitioner father appeals from an order of the Family Court, Kings County (Elkins, J.), dated January 13, 1999, which, without a hearing, denied his petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contentions, the Family Court providently exercised its discretion in denying his petition for visitation with his children without conducting a hearing. The father was incarcerated upon his conviction for attempted murder in the second degree, having stabbed the mother repeatedly while the children were in the house. The mother and children have required years of therapy as a result, and the therapist for the children recommended against visitation. The father failed to reply to the mother’s answer to his petition, despite having an opportunity to do so. Accordingly, the determination of the Family Court had a sound basis and therefore should not be disturbed (see, Domestic Relations Law § 240 [1] [a]; Matter of DeJesus v Tinoco, 267 AD2d 308; Matter of Hadsell v Hadsell, 249 AD2d 853; Matter of Teixeria v Teixeria, 205 AD2d 545; Ceaser A. R. v Raquel D., 179 AD2d 574). Santucci, J. P., Altman, Florio and Luciano, JJ„, concur.